Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed September 27, 2022 in response to the Office action dated June 27, 2022. 
Claims 1, 11, and 21 have been amended.  
Claims 1-21 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Specification
In view of Applicant’s amendment, objections to the specification are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, and 21 states “wherein each of the first open blocks is a block including at least one valid page storing valid data and at least one erased page.” . However, the specification does not provide a written description in such a manner to reasonably convey to one skilled in the art before the effective filling date of claimed invention was made, that the Applicant had possession of the independent processing. Paragraph 49-52 of the specification and figure 2 and 3 does not provide support for open block being a block with at least one valid page and one erased page.
Claims 2-10, 12-20 are rejected based on dependency from claims 1 and 11. 

Claim Rejections - 35 USC § 102
In view of Applicant’s amendment, the 102 rejection of claims 1, 7, 8, 11, and 21 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 11,and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Baek et. al. U.S. Patent Pub No. 2012/0151124 (hereinafter Baek) in view of Sun et. al. US Patent Pub No. 2017/0228191 (hereinafter Sun).
Regarding Claim 1, Baek teaches a data storage device comprising: a nonvolatile memory apparatus including a plurality of memory blocks allocated as first open blocks for purposes other than garbage collection(Fig.1,4, 5A-5C; 10-12, 15-16; Para4-6"beginning a garbage collection process on one or more victim blocks of flash memory, the garbage collection process comprising performing one or more garbage collection operations, where each operation copies a set of valid data from the one or more victim block to one or more free blocks in the flash memory;" free block corresponds to open block Para32-35, 75-76; Para116-118 "A free stripe block FSB may be a stripe block that initially does not include any data and that is marked to receive the valid data from the victim stripe block VSB during garbage collection"); and a controller configured to allocate, among the first open blocks, an open block for garbage collection for performing a garbage collection operation when switching the nonvolatile memory apparatus to a garbage collection mode, and to copy data stored in valid pages of a victim block, to store the copied data into the open block for garbage collection, and to erase the victim block during the garbage collection operation, thereby securing a free block (Fig.2, 5A-5C, 6, 15,16,17, Para 4-6 "begin a garbage collection process on the victim block, where the garbage collection process comprises at least one garbage collection operation, wherein, for each garbage collection operation, the memory controller is configured to copy a set of valid data from the one or more victim blocks to the one or more free blocks in the flash memory" Para41-42 "After enough garbage collection operations have been completed to copy all of the valid data from the victim block into the free block, the victim block may be reclaimed." Para45, 75-76; GC process erase the victim block to reclaim it as free block for new data to be stored Para79-80, 113-115)  
	However, Baek fails to teach but Sun teaches wherein each of the first open blocks is a block including at least one valid page storing valid data and at least one erased page (Fig.1 Para30 “Each page can have either valid data 112 or invalid data 114 or be blank 116, e.g., previously erased”).
Baek and Sun are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Baek, and incorporating the destination blocks with valid and erased pages, as taught by Sun.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize known garbage collection method in the art.

Regarding claim 7, the combination of Baek and Sun teaches all the limitations of the base claims as outlined above.
Further, Baek teaches wherein, when switching the nonvolatile memory apparatus to the garbage collection mode, the controller is further configured to increase a total number of free blocks by adding free blocks reserved for host write and internal operations to a free block list (Fig.2, 5A-5C; 15-17; Para45; 118-120).  
Regarding claim 8, the combination of Baek and Sun teaches all the limitations of the base claims as outlined above.
Further, Baek teaches wherein, during the garbage collection operation, the controller is further configured to determine a final write position of the open block for garbage collection by referring to a mapping table and store the data, which are stored in the valid pages of the victim block, into a position following the determined final write position (Fig.5A-5C; 15; 16; Para70-71, 74-75 " valid data stored in each of the plurality of pages PS, Pll, P13 and P15 of the first block Bl are copied into each of the plurality of pages PS, P6, P7 and PS of the second block B2, a logical address 21, 10, 23 and 32 mapped to a physical address of the first block Bl and a logical address yy stored in the buffer memory 45 may be mapped to physical addresses of the second block B2" Para113-115).  
Regarding Claim 11, Baek teaches a data processing system comprising: a host configured to generate a garbage collection request for performing only a garbage collection operation according to a preset condition (Fig.2, 15-17; Para4-6 "begin a garbage collection process on the victim block, where the garbage collection process comprises at least one garbage collection operation, wherein, for each garbage collection operation, the memory controller is configured to copy a set of valid data from the one or more victim blocks to the one or more free blocks in the flash memory"" Para 42-43, 79, 113-114;130-132 "each page in a stripe of the FSB that is free to store data may keep track of the FIPC for the flash memory chip in which that page is physically located" Para119-120"In one embodiment, if the WAF is greater than the amount of pages that are free to store data in the first stripe FSl of the free stripe block FSB, the memory controller may store the amount of data in a different block, or may end the garbage collection process"); and a data storage device configured to allocate an open block for garbage collection for performing the garbage collection operation among first open blocks for purposes other than garbage collection when switching to a garbage collection mode as a garbage collection request is received, and to perform the garbage collection operation (Fig.2, 5A-5C, 6, 15,16,17, Para 4-6 "begin a garbage collection process on the victim block, where the garbage collection process comprises at least one garbage collection operation, wherein, for each garbage collection operation, the memory controller is configured to copy a set of valid data from the one or more victim blocks to the one or more free blocks in the flash memory" Para41-42 "After enough garbage collection operations have been completed to copy all of the valid data from the victim block into the free block, the victim block may be reclaimed." Para45, 75-76; GC process erase the victim block to reclaim it as free block for new data to be stored Para79-80, 113-115, 138-139 "After the garbage collection operation, the memory controller 710 may calculate a FIPC (forward invalid page count) for each page in the stripe that is free to store data(S20)"). 
	However, Baek fails to teach but Sun teaches wherein each of the first open blocks is a block including at least one valid page storing valid data and at least one erased page(Fig.1 Para30 “Each page can have either valid data 112 or invalid data 114 or be blank 116, e.g., previously erased”).
Baek and Sun are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Baek, and incorporating the destination blocks with valid and erased pages, as taught by Sun.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize known garbage collection method in the art.
Regarding Claim 21, Baek teaches a data storage device comprising: a nonvolatile memory apparatus including open blocks(Fig.1,4, 5A-5C; 10-12, 15-16; Para4-6"beginning a garbage collection process on one or more victim blocks of flash memory, the garbage collection process comprising performing one or more garbage collection operations, where each operation copies a set of valid data from the one or more victim block to one or more free blocks in the flash memory;" free block corresponds to open block Para32-35, 75-76; Para116-118 "A free stripe block FSB may be a stripe block that initially does not include any data and that is marked to receive the valid data from the victim stripe block VSB during garbage collection"); and a controller configured to control the nonvolatile memory apparatus to perform, with the open blocks, any of a garbage collection operation, a wear leveling operation, a read reclaim operation and a host write operation, wherein the nonvolatile memory apparatus performs the garbage collection operation while not performing any of the wear leveling operation, the read reclaim operation and the host write operation (Fig.2, 5A-5C, 6, 15,16,17, Para 4-6 "begin a garbage collection process on the victim block, where the garbage collection process comprises at least one garbage collection operation, wherein, for each garbage collection operation, the memory controller is configured to copy a set of valid data from the one or more victim blocks to the one or more free blocks in the flash memory" Para41-42 "After enough garbage collection operations have been completed to copy all of the valid data from the victim block into the free block, the victim block may be reclaimed." GC operation is interrupted to perform any other operations; Para45, 75-76; Para78-80, 113-115, 118-120; 138-139 "After the garbage collection operation, the memory controller 710 may calculate a FIPC (forward invalid page count) for each page in the stripe that is free to store data(S20)").
	However, Baek fails to teach but Sun teaches wherein each of the open blocks is a block including at least one valid page storing valid data and at least one erased page(Fig.1 Para30 “Each page can have either valid data 112 or invalid data 114 or be blank 116, e.g., previously erased”).
Baek and Sun are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Baek, and incorporating the destination blocks with valid and erased pages, as taught by Sun.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize known garbage collection method in the art.
Claims 2-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Baek and Sun as applied to claim 1 above, further in view of Oh et. al. US Patent Pub No. 2020/0409581 (hereinafter Oh).
Regarding claim 2, the combination of Baek and Sun teaches all the limitations of the base claims as outlined above.
	However, the combination fails to teach but Oh teaches wherein, when a total number of free blocks in the nonvolatile memory apparatus is equal to or less than a reference number or when a garbage collection command transferred from a host is received, the controller is further configured to switch the nonvolatile memory apparatus to the garbage collection mode in which only the garbage collection operation is performed (Fig.15-16; Para279-283 "The memory controller 120 determines whether or not the value T calculated in step S1520 is greater than a first threshold number of super memory blocks (S1530)." Para287-291).
Baek, Sun, and Oh are analogous art because they are from the same field of endeavor.  They all relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Baek and Sun, and incorporating the garbage collection method, as taught by Oh.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Oh (Para4-5).
Regarding claim 3, the combination of Baek, Sun, and Oh teaches all the limitations of the base claims as outlined above.
Further, Baek teaches wherein the controller is further configured to repeatedly perform the garbage collection operation until the total number of free blocks is equal to the reference number (Fig.2, 17; Para45 "if the garbage collection process is not done, the memory controller then performs another garbage collection operation."). 
Regarding claim 4, the combination of Baek, Sun, and Oh teaches all the limitations of the base claims as outlined above.
Further, Oh teaches wherein the controller is further configured to select a number of the victim block corresponding to a difference between the reference number and the total number of free blocks, in an ascending order of numbers of valid pages included in memory blocks (Fig.8, 15, 16, Para279-283 "The memory controller 120 determines whether or not the value T calculated in step S1520 is greater than a first threshold number of super memory blocks (S1530)." Para287-291).
Regarding claim 5, the combination of Baek, Sun, and Oh teaches all the limitations of the base claims as outlined above.
Further, Oh teaches wherein, during the garbage collection operation, the controller is further configured to check a free space of the open block for garbage collection and the number of valid pages of the victim block and determine whether the checked free space is able to store all data stored in the valid pages of the victim block, and wherein, when the victim block includes at least one super block, the controller is further configured to compare the number of all valid pages of the at least one super block with the free space of the open block for garbage collection (Fig.9, 15-16;Para279-283 "The memory controller 120 determines whether or not the value T calculated in step S1520 is greater than a first threshold number of super memory blocks (S1530)." Para287-291).
Regarding claim 6, the combination of Baek, Sun, and Oh teaches all the limitations of the base claims as outlined above.
Further, Baek teaches wherein, when it is not possible to store all the data, which are stored in the valid pages of the victim block, in the free space of the open block for garbage collection, the controller is further configured to allocate a next open block for garbage collection among the first open blocks when the free space of the open block for garbage collection is being reduced less than a preset reference value while the valid pages of the victim block are being copied to the open block GC open block (Fig.15-17 Para118-120 "the memory controller 710 may control the flash memory 60 to copy the four pages of valid data (a, b, c, and) from the first stripe VSl of the victim stripe block VSB to the first four pages of the first stripe FSl of the free stripe block FSB.").
Regarding claim 9, the combination of Baek, Sun, and Oh teaches all the limitations of the base claims as outlined above.
Further, Oh teaches wherein the first open block includes an open block for internal operations including wear leveling and read reclaim operations and an open block for a host write operation (Fig.1, Para72-76 "The background operation may include, for example, at least one of garbage collection GC, wear levelling WL, bad block management (BBM), and the like.").  
Regarding claim 10, the combination of Baek, Sun, and Oh teaches all the limitations of the base claims as outlined above.
Further, Oh teaches wherein each of the first open block, the victim block, the free block, and the open block for garbage collection is a super block including one or more blocks (Fig.15-16, Para14-20 "The nonvolatile memory set may include one or more super memory blocks" Para28-29).
Regarding claims 12-19, the combination of Baek, Sun, and Oh teaches these claims according to the reasoning set forth in claim 2-6, 9, 10.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new grounds of rejection above.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-21 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135